Sherwood, J.—
Ejectment for block twenty-nine, in the toAvn of Versailles. Defendant claims under a tax deed executed under the law of 1872.
I. It sufficiently appears from dates in the transcript that the motion for a new trial was filed Avithin the statutory period ; and this is all that is required.
II. Section 190 of the Laws of 1872 (2 W. S., p. 1198), required the collector to file with the county clerk a list of delinquent lands and lots at least five-days before the commencement of the term at Avhich application for judgment was to be made, and required the clerk to receive and record said list in a well bound-book called the “judgment book.” That section also-required the collector to attach to said delinquent list his affidavit declaring that the list was correct, etc.;that he was unable to collect the taxes on the delinquent lands; that such taxes remained due and unpaid, and that due notice of application for judgment and of sale had been given as required by law. This affidavit the clerk was to enter on record at the foot of the delinquent list, against which the judgment was to be rendered. This section of the statute did not meet with compliance-in this instance, and of course the county. court had no-*97valid basis on which its judgment for the sale of the land for taxes could rest. The object of that section of 'the statute in requiring the affidavit of the collector was to show that the notice of the intended judgment had been given. Without such notice no valid judgment could be pronounced.
III. Moreover the tax deed was void on its face. When first recorded it contained no statement as to the date when the special execution, under which the property was sold, issued. The statute is express on this point, that the date of such special execution shall be given. And it has been ruled that this recital in the tax deed is essential; and its absence fatal. Williams v. McLanahan, 67 Mo. 499. And the complexion of this case is not altered for the better by reason of the fact that when the omission of the date was discovered- the omission was supplied and the deed re-recorded, inasmuch as it does not appear who supplied the omission.Nor does it appear that if the collector did make the correction that he re-a.cJcnowledged the deed before it was again put to record. If, as already seen, the deed was void without the recital of the date, etc., so also was the acknowledgment of such a deed, and, therefore, the only way to correct the deed so far as mere form was concerned, was for the collector either to make and acknowledge a new deed out and out, or else to insert the date, etc., in the old deed and then re-acknowledge it; but this was not done. The defendant, testifying on this point, says: “After the deed was recorded, I noticed the blank space in the deed, I then presented it to the collector and clerk of the court, and asked to have the blank filled; the clerk looked at the record of the sale and the date of the execution, and we then put the date in the deed. Afterwards I again filed the deed •for record.”
IV. Since the deed was void, by reason of the fore*98going matters, the special statute of limitations would not run.
The judgment is reversed and the cause remanded]
All concur.